FILED
                              NOT FOR PUBLICATION                           MAY 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



TITO LEDESMA ARANETA; et al.,                    No. 09-70124

               Petitioners,                      Agency Nos. A072-544-549
                                                             A072-544-550
  v.                                                         A072-544-652

ERIC H. HOLDER, Jr., Attorney General,
                                                 MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Tito Ledesma Araneta and his family, natives and citizens of the Philippines,

petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

their appeal from an immigration judge’s decision denying their application for

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review de novo legal determinations and for

substantial evidence factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056

(9th Cir. 2009). We deny the petition for review.

      Substantial evidence supports the BIA’s denial of CAT relief because

petitioners did not establish that the three incidents of harm they experienced

constituted torture, see Gui v. INS, 280 F.3d 1217, 1230 (9th Cir. 2002)

(harassment, interrogation, threats, and two hit-and-run incidents did not amount to

torture), and they did not establish that it is more likely than not they would be

tortured at the instigation of or with the acquiescence of the Philippine

government, see Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008). We

reject petitioners’ contention that the BIA did not consider evidence of country

conditions as they have not overcome the presumption that the BIA considered this

evidence. See Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006).

Accordingly, petitioners’ CAT claim fails.

      PETITION FOR REVIEW DENIED.




                                           2                                      09-70124